Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McMahon, J.), rendered May 30, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We further find that the court properly refused to suppress the two statements made by the defendant. As to the first statement, the defendant knowingly and voluntarily waived his Miranda rights by indicating that he understood those rights before making the statement (see, People v Montero, 118 AD2d 811, 812). The second statement, which was made to the complainant at the precinct after he had identified the defendant, was spontaneous and unprovoked, and therefore was properly admissible at trial (see, People v Padilla, 123 AD2d 364).
We have considered the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.